Citation Nr: 0513281	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-35 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a compensable rating for residuals of a right 
ankle injury.

Entitlement to a compensable rating for blepharitis of the 
left eyelid.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1999 until January 2003.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2002 rating decision of the Seattle, Washington 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that in pertinent part granted service connection for 
residuals of right ankle injuries and blepharitis of the left 
eyelid, each rated noncompensable.  The veteran now resides 
in Illinois; his claims folder is in the jurisdiction of the 
Chicago RO.     

The issue of entitlement to a compensable rating for 
blepharitis is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDING OF FACT

The veteran's service connected right ankle disability is 
manifested by x-ray changes and painful motion; marked 
limitation of motion is not shown. 


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's residuals 
of a right ankle injury.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 
5010, 5271.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  The October 2002 
rating decision, a November 2003 statement of the case (SOC) 
and an October 2004 supplemental SOC informed the veteran of 
the applicable laws and regulations, of what the evidence 
showed, and why an increased rating was not granted.  A March 
2004 letter informed him of what type of evidence was 
necessary to substantiate his claim and of his and VA's 
responsibilities concerning claims development.  While notice 
consistent with the VCAA was not provided prior to the 
decision on appeal, the veteran was properly provided notice 
on the "downstream" issues of increased initial ratings via 
the SOC and SSOC.  See VAOPGCPREC 8-2003 (Dec. 2003).  He has 
had ample opportunity to respond.  Regarding notice content, 
the March 2004 letter also informed the veteran that he 
should submit or identify (for VA to obtain) any additional 
evidence that would support his claim. This was equivalent to 
advising him to submit everything he had pertinent to the 
claim.  There is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the VA obtained the veteran's 
service medical records and asked him to submit or identify 
any additional evidence that might support his claim.  He 
submitted a record of private medical treatment for his ankle 
condition.  He was examined by VA in October 2002.  He has 
not identified any additional pertinent evidence.  VA's 
assistance obligations are met.  No further assistance to the 
veteran is required.  He is not prejudiced by the Board's 
proceeding with appellate review. 

II.  Factual Background

The veteran's service medical records reveal that he had 
recurrent right ankle problems from early 2001 to late 2002.  
He initially twisted the ankle during a PT run in February 
2001.  A report of a March 2001 X-ray shows a possible 
avulsion fracture of the distal tip of the lateral malleolus.  
The veteran filed his claim for service connection for the 
right ankle in September 2002, while still in service.  On 
October 2002 VA compensation and pension examination (also 
while still in service), the diagnostic impression was 
recurrent right ankle sprains with strained anterior 
talofibular (ATF) ligaments.  The veteran had a normal gait 
and inspection of the ankle was unremarkable.  There was 
tenderness in the anterior talofibular ligament area.  No 
specific laxity was appreciated.  There was normal range of 
motion, with dorsiflexion of 20 degrees, plantar of 40 
degrees, inversion of 30 degrees and eversion of 20 degrees.  
No soft tissue swelling was appreciated.  The veteran 
indicated that he continued to experience discomfort with 
swelling on a daily basis.  He stated that it took him 
approximately 45 minutes to "work it out."  He was not on 
running restrictions but wrapped his ankle for field 
exercises to protect it from a recurrent inversion sprain.  

In his November 2003 Form 9, the veteran indicated that his 
ankle continued to sprain very easily and that his pain was 
constant.  

A report of a March 2004 visit with a private physician shows 
an assessment of bilateral ankle pain and possible myalgia.  
Physical examination showed bilateral ankle tenderness with 
good range of motion and good pulse.  The veteran reported 
that he had chronic bilateral ankle pain and morning 
stiffness for one hour and then his ankles were ok for the 
remainder of the day.  

III.  Criteria and Analysis

Disability ratings are based on the average impairment in 
earning capacity resulting from a particular disability, and 
are determined by comparing symptoms shown with criteria in 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate codes 
identify the various disabilities.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the Board finds 
that here staged ratings are not warranted because the 
veteran's symptoms have not varied considerably during the 
appeal period.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The RO rated the veteran's level of right ankle impairment 
under 38 C.F.R. § 4.71a, Code 5271 for limitation of motion 
of the ankle.  Under Code 5271, a 10 percent rating is 
warranted when limitation of motion is moderate and a 20 
percent rating is warranted when limitation of motion is 
marked.  The RO has determined that moderate limitation of 
motion was not shown.  

While application of Code 5271 to the findings on examination 
does not establish that a compensable rating is warranted, 
the record includes an x-ray report showing pathology 
consistent with trauma.  While traumatic arthritis has not 
yet been diagnosed verbatim, the x-ray changes reflect a bony 
pathology that is, at least, analogous to traumatic 
arthritis, warranting consideration of a rating as 
degenerative arthritis 38 C.F.R. § 4.71a, Codes 5010, 5003.  
Under Code 5003, a 10 percent rating may be granted for 
arthritis with painful motion that is otherwise 
noncompensable.  As the veteran's right ankle disability is 
manifested by chronic pain and stiffness (he has reported as 
much to examiners, and these reports were not called into 
question by either the VA or the private medical examiner), 
the Board finds that the right ankle disability warrants a 10 
percent rating under Codes 5010, 5003.  A higher (20 percent) 
rating is not available for a single joint under Code 5003.  
Marked limitation of right ankle motion is not shown, so as 
to warrant a 20 percent rating under Code 5271.


ORDER

A 10 percent rating is granted for the veteran's residuals of 
a right ankle injury, subject to the regulations governing 
payment of monetary awards.  
REMAND

An October 2002 VA examination resulted in a diagnosis of 
recurrent blepharitis requiring ongoing treatment.  A January 
2004 visit with a private physician showed that the veteran 
had been taking an opthalmological steroid for the past year, 
suggesting that there are treatment records outstanding.  
Records of treatment would likely contain information 
pertinent to the veteran's claim, and should be secured.  In 
addition, given that the last VA examination was in October 
2002 and that the veteran has complained of increased 
pathology (suggesting that the entity may be bilateral), a 
contemporaneous VA examination to assess the disability is 
indicated.  

Accordingly, the case is REMANDED for the following: 


1.	The RO should ascertain from the 
veteran all sources of treatment he 
has received for blepharitis since his 
discharge from service.  The RO should 
obtain complete records of the 
treatment from all identified sources.  

2.	The RO should then arrange for the 
veteran to be afforded an examination 
by an ophthalmologist to determine the 
current severity of his service 
connected left eyelid disability.  The 
veteran's claims folder must be 
available to the examiner for review 
in conjunction with the examination.  
All findings should be described in 
detail.  The examiner should comment 
on all current symptoms, including any 
associated disfigurement, impairment 
of vision, discomfort, etc., and any 
resulting impairment of function.  As 
the veteran alleges that this 
disability is episodic, the examiner 
should comment on the extent of any 
impairment that might be present 
during periods of exacerbation.  
3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental SOC, and give the veteran 
and his representative the opportunity 
to respond. The case should then be 
returned to the Board, if in order, 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


